DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-4, 6, 8, 10, 13 and 21 are pending.
Claim 1 is amended.
Claim 21 is newly added.
Claims 5, 7, 9, 11, 12 and 14-20 are cancelled.

Allowable Subject Matter
Claims 1-4, 6, 8, 10, 13 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Seith et al US20150165602 (hereinafter “Seith”) discloses an impact tools having pressure verification and/or adjustment systems are disclosed. According to at least one illustrative embodiment, an impact tool may comprise a housing, an impact mechanism supported in the housing, a motor supported in the housing, and a pressure probe coupled to the housing. The impact mechanism may be configured to drive rotation of an output shaft about a first axis, the motor may be configured to drive the impact mechanism when energized, and the pressure probe may be configured to couple to a valve of a motor vehicle tire to measure an air pressure of the motor vehicle tire. (Fig 2A-7, Paragraph 0026-0039)
However, Seith fails to disclose  the first end having an air chuck configured to deliver air into a tire via the tire valve stem, and the second end being configured to receive pressurized 
Goodine US20080216617 discloses a tool for removing a tire valve stem cap is an elongated tool that allows a user to easily reach the valve stem of dual tires. The tool includes an elongated handle portion having opposed front and rear ends, and a head portion joined to the front end of the handle portion. The head portion has a recess centrally formed in a front face thereof and a resilient annular gripping member disposed in the recess. The annular gripping member has a central bore formed therethrough, with the central bore being dimensioned and configured for frictionally engaging the tire valve stem cap for removal and insertion thereof. (Fig 1-6, Paragraph 0017-0023)
However, Goodine fails to disclose the first end having an air chuck configured to deliver air into a tire via the tire valve stem, and the second end being configured to receive pressurized air from an externally-located source of compressed air, the tire inflator further having a pressure gauge configured to display the pressure of air inside the tire inflator, and a manually- operated valve to selectively open or close the fluid communication between the first end and the second end, the valve including a manually-operated lever configured to move the valve between a first 
Prior arts such as Seith and Goodine made available do not teach, or fairly suggest, the first end having an air chuck configured to deliver air into a tire via the tire valve stem, and the second end being configured to receive pressurized air from an externally-located source of compressed air, the tire inflator further having a pressure gauge configured to display the pressure of air inside the tire inflator, and a manually- operated valve to selectively open or close the fluid communication between the first end and the second end, the valve including a manually-operated lever configured to move the valve between a first open position and a second closed position, the valve further including a stem that is coupled to the lever and adapted to slide out of the hollow void of the tire inflator to allow a flow of air in the first open position, or to slide into the hollow void to block a flow of air in the second closed position, the valve further including a spring coupled with the stem and the lever to bias the valve to the closed position.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-4, 6, 8, 10, 13 and 21 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855